DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment

3.          In response to the Office action dated on 02/07/2022 the Amendment has been received on 02/28/2022.
            Claims 1, 2, 4-10, 14 and 20 have been amended.
            Claims 21 and 22 have been newly added.
            Claims 1-10, 12, 13, 15, 17 and 19-22 are currently pending in this application.

Response to Arguments

4.       Applicant’s arguments, see pages 7-12, filed on 02/28/2022, with respect to the rejections of claim 1-10, 12, 13, 15, 17 and 19-22 provided in the previous Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karl et al. (DE 10 2013 218 285 A1), Dehler et al. (US PAP 2008/0304625 A1), Weston (US PAP 2004/0196959 A1) and Anderson et al. (US Patent 7,174,001 B2).

Claim Rejections - 35 USC § 103

5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (DE 10 2013 218 285 A1) in view of Andrews et al. (US Patent 7,174,001 B2).
           With respect to claims 1 and 21, Karl et al. teach a mobile X-ray system (10), comprising (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32): a base unit (19) comprising one or more wheels configured to support and transport the mobile X-ray system (see Fig. 1); a moveable arm (13) comprising an X-ray source (11) arranged at a first end and an X-ray detector (12) arranged at a second end (see Fig. 1); and a fluid-circulating cooling arrangement (14 and 15) having a pump arranged within a housing shared with the X-ray source (11) at the first end of the movable arm (see below translated text on page 3, lines 32-38),

    PNG
    media_image1.png
    130
    787
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    493
    543
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    366
    384
    media_image3.png
    Greyscale

wherein the fluid-circulated cooling arrangement includes passages for circulating a fluid therethrough (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32).
       Karl et al. fails to explicitly mention that the pump circulates the fluid through the passages and into an interior volume of the X-ray source. 
          Andrews et al. discloses a system/method for integrated a fluid pump (200/500) for use in an X-ray tube/source (10/12) which explicitly teaches variety of arrangements wherein the fluid pump (200/500) circulates a fluid such a dielectric oil (13) through the passages and into an interior volume of the X-ray source (10/12) (see abstract; Figs. 1-5; column 5, line 30 - column 11, line 50)

    PNG
    media_image4.png
    657
    519
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    491
    643
    media_image5.png
    Greyscale

providing user with the capabilities to effectively cool the X-ray source with the controllable cooling rate (see column 2, line 60 – column 4, line 21).
          Karl et al. and Andrews et al. disclose similar apparatuses for cooling the X-ray source. 
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an arrangement wherein the pump circulates the fluid through the passages and into an interior volume of the X-ray source as suggested by Andrews et al. in the apparatus of Karl et al., since such a modification would provide user with the capabilities to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           It would have been obvious to treat Karl et al. and Andrews et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 21 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 2, Karl et al. (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32) as modified by Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 1 (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10), wherein the cooling arrangement (14 and 15) is directly adjacent to and integrated with the X-ray source (11) (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10).
          With respect to claim 3, Karl et al. (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32) as modified by Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 1 (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10), wherein the moveable arm (13) comprises a clearance, and wherein the X-ray source (11) and the cooling arrangement (14 and 15) are at least partially positioned within the clearance (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10). 
         With respect to claim 4, Karl et al. (see abstract: Figs. 1 and 2; see translated text: page 3, line 19 – page 5, line 32) as modified by Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 1 (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10), wherein the moveable arm (13) is coupled to the base unit (19) (see abstract: Figs. 1 and 2; column 3, line 19 – column 5, line 10).
          
 8.      Claims 1-6, 15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dehler et al. (US PAP 2008/0304625 A1) in view of Weston (US PAP 2004/0196959 A1) and Andrews et al. (US Patent 7,174,001 B2).
          With respect to claims 1, 5, 15 and 21, Dehler et al. teach a mobile X-ray system (10), comprising (see abstract: Figs. 1 and 2a-2c; paragraphs 0012-0019 and 0024-0035): 

    PNG
    media_image6.png
    398
    422
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    159
    375
    media_image7.png
    Greyscale


a base unit (4) comprising one or more wheels (10 and 11) configured to support and transport the mobile X-ray system (see Fig. 1); a moveable arm (60) comprising an X-ray source (80/81) arranged at a first end and an X-ray detector (70) arranged at a second end (see Figs. 1 and 2b and 2c); and a cooling arrangement (see paragraph 0028) arranged within a housing (82) associated with the X-ray source (80/81) in order to remove heat from the X-ray source (80/81), wherein passages of the cooling arrangement do not extend outside the housing (82); wherein the housing (82) is arranged only at the first end, and wherein all components of the cooling arrangement and the X-ray source (80/81) are contained within the housing (82) (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035). Dehler et al. teaches one or more coolers for cooling the insulating oil comprising a heat exchanger (see paragraphs 0035) but fail to explicitly teach that cooling arrangement is a fluid-circulating cooling arrangement having a pump; wherein the pump circulates the fluid through the passages and into an interior volume of the X-ray source.
        Weston disclose a mobile X-ray system (10) (paragraph 0017) which explicitly teaches (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14): 

    PNG
    media_image8.png
    439
    356
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    269
    437
    media_image9.png
    Greyscale

 a moveable arm (18) comprising an X-ray source (14) arranged at a first end (see Fig. 1), a housing as a protecting covering (22) is mounted over the X-ray tube (14) and a fluid-circulating cooling arrangement (26) arranged with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), 

    PNG
    media_image10.png
    443
    534
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    319
    380
    media_image11.png
    Greyscale

wherein the cooling arrangement comprises a pump, a fan, a serpentine passage, a pump outlet passage, and a pump inlet passage, and wherein each of the pump, the fan, the radiator coils, the pump outlet passage, and the pump inlet passage are arranged within the housing/protective covering (22) at the first end. This arrangement provides user with the capabilities to cool the X-ray tube (14) during operation with a controllable cooling rate (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14).
          Andrews et al. discloses a system for integrated a fluid pump (200/500) for use in an X-ray tube/source (10/12) which explicitly teaches variety of arrangements wherein the fluid pump (200/500) circulates a fluid such a dielectric oil (13) through the passages and into an interior volume of the X-ray source (10/12) (see abstract; Figs. 1-5; column 5, line 30 - column 11, line 50)

    PNG
    media_image4.png
    657
    519
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    491
    643
    media_image5.png
    Greyscale

providing user with the capabilities to effectively cool the X-ray source with the controllable cooling rate (see column 2, line 60 – column 4, line 21).
          Dehler et al., Weston, and Andrews et al. disclose similar apparatuses for the mobile X-ray systems comprising the cooling arrangements in C-arms for cooling X-ray tube during operation.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the fluid-circulating cooling arrangement having a pump as suggested by Weston and arrangement wherein the pump circulates fluid through the passages and into an interior volume of the X-ray source as suggested by Andrews et al. in the apparatus of Dehler et al., since such a modification would provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           It would have been obvious to treat Dehler et al., Weston, and Andrews et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1, 5, 15 and 21 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
           With respect to claim 2, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 1, wherein Weston explicitly teach that the cooling arrangement (26) is directly adjacent to and integrated with the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
           With respect to claim 3, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 1, wherein the moveable arm (60) comprises a clearance, and wherein the X-ray source (80/81) and the cooling arrangement are at least partially positioned within the clearance (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).

    PNG
    media_image7.png
    159
    375
    media_image7.png
    Greyscale

         With respect to claim 4, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 1, wherein the moveable arm (60) is coupled to the base unit (4) (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035). 
          With respect to claim 6, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 5, wherein Weston clearly teaches that the pump outlet passage is configured to flow liquid from the pump to an interior volume of the X-ray source (14) (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
          With respect to claim 7, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 6, wherein the moveable arm moves (60) independently of the base unit (4) (see Fig. 1).
          With respect to claim 8, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile X-ray system of claim 5, wherein Weston teaches that the pump outlet passage is arranged between the fan and the radiator coils (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
          With respect to claim 17, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile imaging system of claim 15[[16]], wherein the housing extends through the opening and is pressed against interior surfaces of the outer circumferential wall (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).
          With respect to claim 19, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile imaging system of claim 15[[18]], wherein Weston clearly teaches components of the cooling arrangement comprise: a pump, a plurality of radiator coils, a fan, a pump outlet passage, a pump inlet passage, and an intermediate passage (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14), in order to provide user with the compact cooling arrangement, at the one end of the C-arms, to cool the X-ray tube during operation with the controllable cooling rate.
          With respect to claim 20, Dehler et al. (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) as modified by Weston (see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) and Andrews et al. (see column 2, line 60 – column 4, line 21) teach the mobile imaging system of claim 5, wherein the C-arm (60) is configured to rotate isocentrically around a rotational axis (61) arranged between the first end and the second end, further comprising a base unit (4) configured to support the mobile imaging system and transport the mobile imaging system to different locations, wherein the C-arm (60) and the base unit (4) move independent of one another (see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035).

Allowable Subject Matter

9.         Claims 9-13 and 22 are allowed.
10.       The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 9-13 and 22, the most relevant prior art, Dehler et al. (US PAP 2008/0304625 A1; see abstract: Figs. 1, 2b and 2c; paragraphs 0012-0019 and 0024-0035) in view of Andrews et al. (US Patent 7,174,001 (B2); see column 2, line 60 – column 4, line 21) and Weston (US PAP 2004/0196959 A1; see abstract; Figs. 1-5; see paragraphs 0001-0008, 0017-0020, 0024-0027, 0032 and claims 1, 5 and 14) teach an X-ray device, comprising: a cooling arrangement comprising a pump fluidly coupled to a pump outlet passage and a pump inlet passage, a fan, and a plurality of radiator coils, an X-ray source arranged within a housing configured to house an entirety of the X-ray source and the cooling arrangement only at one end of a moveable C-arm, wherein an interface is arranged directly between the cooling arrangement and the X-ray source through which the pump circulates a liquid coolant into an interior volume of an X-ray tube of the X-ray source but fail to explicitly teach or make obvious that the pump outlet passage is arranged between the plurality of radiator coils and the fan 

    PNG
    media_image12.png
    679
    938
    media_image12.png
    Greyscale
as claimed (see Fig. 6) in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion   
               11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                       /I.K./    March 9, 2022